Citation Nr: 0916518	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-39 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to service connection for emphysema.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to 
December 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection.  

FINDINGS OF FACT

1.  The Veteran has chronic obstructive pulmonary disease and 
emphysema.  

2.  The Veteran did not incur any injury to his lungs during 
active air service nor are his currently-diagnosed 
respiratory conditions related to that service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).    

2.  The criteria for service connection for emphysema have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's May 2005 and March 2006 letters describing the 
evidence needed to support the veteran's claims were timely 
mailed before the April 2006 rating decision.  They described 
the evidence necessary to substantiate a claim for service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and addressed what evidence was 
necessary with respect to the rating criteria and the 
effective date of an award for service connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the Veteran's claims folder (containing his 
service treatment records and Blount Memorial Hospital 
records), by obtaining the VA medical treatment records and 
Social Security disability claim records, and by conducting a 
compensation and pension (C&P) examination.   

VA thus fulfilled its notification and assistance duties to 
the Veteran.  

II.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The Veteran has been diagnosed with both COPD and emphysema.  
March 2006 C&P Respiratory Exam (the Veteran  has near end-
stage emphysema/chronic obstructive pulmonary disease); 
December 1994 C&P Cystitis Exam (diagnoses included COPD and 
emphysema).   The existence of those current disabilities is 
thus established on this record.  

However, the service treatment records do not establish that 
either disability was incurred during active military 
service.  In October 1963, the Veteran complained of a cold 
which had begun during the night.  Two days later he still 
had chest pain on inspiration.  Upon examination, his 
respirations were rapid, short, and loud and his expirations 
were wheezes, involving both chest fields.  The impression 
was bronchial asthma with pleurisy.  The following day, the 
chest X-ray was within normal limits, but the Veteran still 
complained of shortness of breath.  The examiner found 
moderate wheezing especially over the left upper lung field, 
but there was no hyperaeration or rales.  The examiner's 
impression was asthma but there was a question as to the 
etiology.  The Veteran was to continue the treatment of the 
day before and return to the clinic as needed.  There are no 
other respiratory treatment records during service.  At the 
November 1964 separation physical, the examiner found the 
Veteran's lungs and chest to be normal.  He noted that that 
the examination by means of percussion and auscultation 
revealed no evidence of abnormalities at that time.  The 
separation X-ray report noted an essentially negative chest.  

A veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes  
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran claims that he incurred an injury to his lungs 
during service in Guam (between June 1963 and December 1964) 
when he was exposed to such a high concentration of fumes 
from an underground fuel tank that he was overcome with the 
vapor and another airman had to pull him from the tank to 
safety.  May 2005 VA Form 21-4138 (Statement in Support of 
Claim).  The Veteran asserts that because he was young and 
athletic, he had recovered by the time the rescue had arrived 
on site, but he remembers that he sought treatment for a 
horrible headache that night.  Ibid.  The Veteran's service 
treatment records contain many entries for treatment of 
migraine headaches, but none include any notation about 
exposure to fuel vapors.  

A lay person is competent to testify about injury or 
symptomatology where the determinative issue is not medical 
in nature.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (lay 
person competent to testify of the observable series of 
events leading to an injury); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  The 
Veteran's DD Form 214 shows that during service he was a fuel 
specialist and pump man.  

It is the responsibility of the Board to weigh the evidence 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The 
Veteran's description of that inservice incident appears to 
conflict with his 1986 description to a certified insurance 
rehabilitation specialist of an injury to his lungs that 
occurred when he was overcome by diesel fumes while working 
as a truck driver after service.  December 1986 Report of 
David Head (while driving a tractor-trailer truck, he became 
violently ill with pain in the lungs and back, high fever, 
nausea, and memory loss that impaired his lungs); August 1986 
Vocational Rehabilitation Evaluation (Veteran became very 
sick and delirious due to diesel fuel leak in his tractor-
trailer cab that he had previously told his employer about).  

Even assuming that the Veteran's version of the inservice 
incident were determined to be credible, that would not 
establish that an injury had been incurred during service.  
The Veteran is not competent to provide an opinion that his 
lungs were injured by the exposure to fuel vapors during 
service because as a lay person, he lacks the education, 
training, and experience to make such a medical judgment.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).   

The March 2006 C&P examiner, by reason of his medical 
training, is competent to determine whether the Veteran's 
lungs were injured in that event.  38 C.F.R. § 3.159(a)(1).  
The examiner acknowledged that gas fumes can cause an acute 
lung injury.  See also August 1986 Vocational Rehabilitation 
Evaluation (Dr. Wilson believed that the Veteran had 
developed an allergic reaction to the inhalation of diesel 
fumes so that the Veteran would be pre-disposed to further 
occurrence of bronco spasms with exposure to diesel fumes).  
The examiner decided, however, that because he had had a 
normal separation X-ray and examination, the Veteran did not 
appear to have had any injury at the time of exposure during 
service.  March 2006 C&P Respiratory Examination;  see also 
October 1963 Chest X-ray Report (within normal limits); 
November 1964 X-ray (essentially negative chest); 
November 1964 Separation Exam (the Veteran's lungs and chest 
found to be normal; examination by means of percussion and 
auscultation revealed no evidence of abnormalities).  

Since the only competent medical evidence to address whether 
an inservice injury was incurred provides that no injury was 
incurred during service, the second requirement for service 
connection has not been established on this record.  And 
since all three requirements must be met, service connection 
is not warranted. 

In any event, the record also establishes that there is no 
relationship between the Veteran's current COPD and emphysema 
conditions and the Veteran's active military service.  The 
Veteran had reported to the C&P examiner that he had had a 
one to one-and-a-half pack per day history for 45 years 
before he had quit smoking two years before the C&P 
examination.  As a result, the examiner concluded that the 
Veteran's COPD/emphysema was not caused by, or a result of, 
his exposure to the gas fumes in 1964.  Instead, the March 
2006 C&P examiner believed that the Veteran's COPD was 
secondary to his long smoking history.   March 2006 C&P 
Respiratory Examination.  

Other evidence in the record supports the March 2006 C&P 
examiner's medical opinion.  See February 2006 Discharge 
Summary (Veteran has 100 pack year history of tobacco and he 
quit smoking two years ago); October 1997 Emergency Room 
Notes (past medical history:  COPD as the patient is a two 
pack per day smoker); February 1994 VA Progress Notes 
(diagnosis of moderate/severe COPD secondary to tobacco 
abuse).   The only evidence to connect the Veteran's current 
respiratory conditions to his active service is the Veteran's 
lay opinion that the inservice exposure to fuel vapors caused 
his current respiratory conditions.  No examiner has taken 
that position.  See December 1986 Report of David Head 
(current respiratory problems related to post-service 
incident while driving a tractor-trailer truck); August 1986 
Vocational Rehabilitation Evaluation (Veteran became very 
sick and delirious due to diesel fuel leak in his tractor-
trailer cab that he had previously told his employer about).   

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But here, since the Veteran is not competent to 
provide an opinion that his lungs were injured by the 
exposure to fuel vapor or that such exposure caused his COPD 
and/or emphysema, there is no positive evidence for two of 
the requirements for service connection.  Thus, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  




ORDER

Service connection for chronic obstructive pulmonary disorder 
is denied. 

Service connection for emphysema is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


